Exhibit 10.1



 

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective this 29th day of
August 2013, (the “Effective Date”) by and between SAJAN, INC., a Delaware
corporation having its principal executive offices in the State of Wisconsin
(the “Company”) and THOMAS P. SKIBA, an individual resident of the State of
Minnesota (the “Employee”).

 

RECITALS

 

WHEREAS, the Company wishes to employ the Employee to render services for the
Company on the terms and conditions set forth in this Agreement, including the
terms of the Restrictive Covenant Agreement attached to this Agreement; and

 

WHEREAS, the Employee wishes to be retained and employed by the Company on such
terms and conditions.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company desire to enter into this Agreement, upon the terms and conditions
hereinafter set forth.

 

AGREEMENT

 

1.          Employment; Duties.

 

1.1          The Company hereby agrees to employ the Employee, and the Employee
hereby accepts such employment. The Employee shall serve, on a full-time basis,
as the Chief Financial Officer of the Company at the Company’s River Falls,
Wisconsin location. The Employee will render such business and professional
services in the performance of the Employee’s duties, consistent with the
Employee’s position within the Company, as shall reasonably be assigned to
Employee by the Company’s Chief Executive Officer.

 

1.2          During his employment with the Company, the Employee will perform
Employee’s duties faithfully and to the best of Employee’s ability and in a
manner consistent with Employee’s full-time status. During Employee’s employment
with the Company, Employee agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s CEO.

 

2.          Term. This Agreement shall commence as of the Effective Date and
continue until terminated pursuant to the Section 5 of this Agreement. The
Employee shall begin employment on the date of this Agreement.

 

3.          Compensation and Related Matters.

 

3.1          Salary. As of the Effective Date, the Company will pay to the
Employee an annualized base salary of $182,000 per annum, provided that such
amount may be adjusted from time to time as determined by the Compensation
Committee (“Compensation Committee”) of the Company’s Board of Directors (the
“Board”) at its discretion (the “Base Salary”). Any Base Salary shall be earned
by the Employee on a pro rata basis as the Employee performs services for the
Company and shall be paid in monthly or other installments in accordance with
the general practice of the Company from time to time.

 



1

 

 

3.2          Bonus. The Employee shall be eligible to receive bonus payments
from time to time, in an amount as determined in the sole discretion of the
Compensation Committee, up to 50% of the Employee’s Base Salary, based on the
Company’s profitability and the Employee meeting the mutually agreed individual
objectives for specified target periods.

 

3.3          Vacation. The Employee shall be entitled to four (4) weeks of
vacation in each fiscal year, provided that such amount may be adjusted from
time to time as determined by the Compensation Committee in its sole discretion,
and provided that such vacation shall be earned and used by the Employee in
accordance with the Company’s vacation policy as it may change from time to
time. The Employee shall also be earn and use all paid holidays and personal
days given by the Company to its employees generally in accordance with the
Company’s policies regarding paid holidays and personal days as they may change
from time to time.

 

3.4          Expenses. The Company will reimburse the Employee for all
reasonable business expenses incurred in performing services hereunder, upon the
Employee’s presentation to the Company from time to time of itemized accounts
describing such expenditures, all in accordance with the Company’s policy in
effect from time to time with respect to the reimbursements of business
expenses.

 

3.5          Withholding. All payments to the Employee under this Agreement
shall be subject to required withholding for federal and state income taxes,
FICA contributions and other required deductions.

 

4.          Stock Option Grant. The Company shall grant to the Employee stock
options under the Sajan Inc. Amended and Restated 2004 Long-Term Incentive Plan
to purchase up to 250,000 shares of the Company’s common stock. The option shall
have a ten-year term and an exercise price equal to the fair market value on the
date of the grant, and the option will vest according to the following vesting
schedule provided that the Employee is employed with the Company on the
applicable vesting date: (i) 62,500 shares on September 1, 2014; (ii) 62,500
shares on September 1, 2015; (iii) 62,500 shares on September 1, 2016; and (iv)
62,500 shares on September 1, 2017. The vesting of all unvested options will
accelerate and all unvested options will become vested upon a Change in Control
of the Company. For purposes of this Section, a “Change in Control” has the
meaning set forth in the Sajan Inc. Amended and Restated 2004 Long-Term
Incentive Plan, as that Plan may be amended from time to time. The option shall
be evidenced by and conditioned on the Employee’s signing of a stock option
agreement between the Company and the Employee on terms deemed appropriate by
the Company.

 

5.          Termination. This Agreement does not guarantee the Employee’s
continued employment for a specified period of time. This Agreement and the
Employee’s employment may be terminated by either party for any or no reason on
three months’ written notice to the other party. The Employee’s employment may
also terminate in accordance with this Section 5.

 



2

 

 

5.1          By the Company for Death or Disability or For Cause. The Company
may terminate the Employee’s employment for death, a disability that renders the
Employee unable to perform the essential functions of his job with or without
reasonable accommodation, or for Cause. For purposes of this Agreement, “Cause”
is defined as (i) theft, embezzlement, or a material act of dishonesty by the
Employee, (ii) the Employee’s commission of a felony or crime of moral
turpitude, (iii) the Employee’s gross misconduct, (iv) the Employee’s continued
substantial failure to satisfy the Employee’s employment duties after the
Employee has received a written demand for performance from the Company that
specifically sets forth the factual basis for the Company’s belief that the
Employee has not substantially performed the Employee’s duties and the Employee
has failed to cure his substantial failure to satisfy his employment duties to
the satisfaction of the Company’s Chief Executive Officer within 30 days of his
receipt of such written demand; (v) the Employee’s continued material breach of
this Agreement or any material policy of the Company after the Employee has
received a written notice that specifically sets forth the factual basis for the
Company’s belief that the Employee has breached this Agreement or any material
policy of the Company; or (vi) the Employee’s breach of the Restrictive Covenant
Agreement that the parties entered before the Employee commenced employment or
any subsequent confidentiality and/or proprietary information agreements between
the Employee and the Company.

 

5.2          By the Employee for Good Reason. The Employee may terminate
employment with the Company for Good Reason. For purposes of this Agreement,
“Good Reason” is defined as either of the following events occurring without the
Employee’s advance consent provided that the Company has not cured such event
within 30 days after receiving written notice from the Employee of such event:
(a) continued failure by the Company to comply with any material provision of
this Agreement; or (b) a material diminution in the Employee’s responsibilities,
authority or Base Salary. The Employee must provide written notice to the
Company of the existence of the Good Reason within 30 days of the initial
existence of the condition. If The Company remedies the condition within the 30
day period beginning on the date the written notice of the condition is received
by an officer of the Company, the Employee will not be entitled to severance
under Section 6.4. Any Good Reason termination under this Section 5.2 must occur
within 90 days following the initial existence of the Good Reason Condition or
the Employee shall not be entitled to severance under Section 6.4.

 

5.3          Notice of Termination. Any termination of the Employee’s employment
by the Company or by the Employee shall be communicated by written Notice of
Termination to the other party, which shall describe whether such termination
was for Cause, for Good Reason, or otherwise. The parties acknowledge that any
written notice of noncompliance delivered under Section 5.2 does not constitute
the Notice of Termination of this Agreement or the Employee’s employment
required by this Section 5.3.

 

5.4          Date of Termination. The “Date of Termination” shall mean: (a) if
the Employee’s employment is terminated by the Employee’s death, the date of
Employee’s death; and (b) if the Employee’s employment is terminated for any
other reason, the date on which the Notice of Termination is given or, in the
event of termination by the Employee, the date on which the Employee stops
providing services to the Company, whichever is earlier.

 



3

 

 

6.          Compensation Upon Termination.

 

6.1          Disability. Upon the Employee’s termination because the Employee
cannot perform the essential functions of his job with or without reasonable
accommodation, the Employee shall be entitled to any unpaid portion of the Base
Salary through the Date of Termination, and all amounts to which the Employee is
entitled pursuant to the Company’s policies, including disability plans,
programs and policies all in accordance with the terms thereof.

 

6.2          Death. If the Employee’s employment is terminated by the Employee’s
death, the Company shall, within ten (10) days following the date of the
Employee’s death, pay to the Employee’s estate or the Employee’s designated
beneficiary any unpaid portion of the Base Salary through the Date of
Termination, and, thereafter, payment of any other amounts to which the Employee
is entitled pursuant to the Company’s policies, including death benefit plans,
programs and policies in accordance with the terms thereof.

 

6.3          By the Company For Cause or By the Employee without Good Reason. If
the Employee’s employment is terminated by the Company for Cause or by the
Employee for any reason other than Good Reason, the Company shall pay the
Employee any unpaid portion of the Base Salary and any accrued vacation time
through the Date of Termination at the rate in effect at the time notice of
termination is given and the Company shall have no further obligations to the
Employee under this Agreement.

 

6.4          By the Company Without Cause or by the Employee For Good Reason. If
(a) the Company terminates the Employee’s employment without Cause, or (b) the
Employee properly terminates employment for Good Reason pursuant to Section 5.2,
the Employee will be entitled to severance pay in a total gross amount equal to
six (6) months of the Employee’s ending Base Salary with the Company ( the
“Severance Payment”), which will be paid in accordance with the Company’s
regular payroll schedule commencing on the first payroll date following the
Employee’s signing of the general release agreement discussed in Section 6.5. of
this Agreement and the expiration of any rescission period set forth in such
general release agreement. In addition, any stock options that are due to be
vested within six months from the Date of Termination shall become vested and
exercisable. Notwithstanding anything herein to the contrary, in no event shall
any portion of the Severance Payment be paid to the Employee later than the last
day of the second taxable year of the Employee following the taxable year in
which the Date of Termination occurs.

 

6.5          Conditions to Receive Severance Payments. Notwithstanding anything
to the contrary in this Agreement, the Severance Payment will be provided to the
Employee only to the extent the Employee satisfies and complies with the
following conditions: (i) the Employee complies with all surviving provisions of
this Agreement and the Restrictive Covenant Agreement referred to in Section 7
of this Agreement; and (ii) the Employee executes and delivers to the Company,
and does not revoke, a full general release, in a form reasonably acceptable to
the Company, releasing all claims, known or unknown, that the Employee may have
against the Company, and any subsidiary, affiliate or related entity, their
officers, directors, employees and agents, arising out of or any way related to
the Employee’s employment or termination of employment with the Company to the
fullest extent permitted by applicable law.

 



4

 

 

7.          Restrictive Covenant Agreement. In partial consideration for the
Company’s offer of employment to the Employee and the benefits of that
employment, the Employee has entered the Confidentiality and Noncompete
Agreement (the “Restrictive Covenant Agreement”), attached as Exhibit A, the
terms of which are hereby incorporated by reference into this Agreement.

 

8.          Arbitration. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement, the
alleged breach thereof, the Employee’s employment, or the termination of the
Employee’s employment, including any claims based on a class or group of
employees, shall only be determined by binding arbitration in Minneapolis,
Minnesota. A demand for arbitration may be submitted upon the request of either
party; provided, however, that notwithstanding any other provision of this
Agreement to the contrary, nothing in this Agreement shall preclude the Company
from seeking injunctive relief as provided in the Restrictive Covenant Agreement
or any subsequent agreement regarding the same or similar subject matter. Such
arbitration shall proceed in accordance with the then-governing rules of the
American Arbitration Association (“AAA”) for Employment Dispute Resolutions or
Commercial Arbitration, at the option of the petitioner. Judgment upon the award
rendered may be entered and enforced in any court of competent jurisdiction. It
is agreed that the parties shall choose a single, neutral arbitrator from among
a panel of not less than seven (7) proposed arbitrators and that the parties may
have no more than two (2) panels of arbitrators presented to them by the AAA.
The parties agree that they will share equally the fees of the arbitrator, and
they shall each be responsible for their own attorneys’ fees and costs and any
filing fee paid by them unless the arbitrator determines that one party shall
pay a greater portion of such costs and fees and states the justification
therefor. THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION WHICH DISCUSSES
ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE
EMPLOYEE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL,
RIGHT TO PARTICIPATION IN CLASS OR GROUP LITIGATION, AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, CLAIMS OF DISCRIMINATION,
RETALIATION, WHISTLEBLOWING, AND PAYMENT OF WAGES AND BENEFITS.

 

9.          Miscellaneous.

 

9.1          Recitals. The recitals to this Agreement are true and correct and
constitute a part of this Agreement.

 



5

 

 

9.2          Assignment. The rights and benefits of the Company and its
permitted assigns under this Agreement shall be fully assignable and
transferable to any other entity (subject to that entity’s assumption of the
obligations hereunder): (i) which is an affiliate of the Company, as that term
is defined under federal securities law; or (ii) which is not an affiliate and
with which the Company has merged or consolidated, or to which it may have sold
substantially all its assets in a transaction in which it has assumed the
liabilities of the Company under this Agreement. In the event of any such
assignment or transfer, all covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against the successors and assigns of
the Company. This Agreement shall not be assignable by the Employee without the
prior written consent of the Company, but all obligations and agreements of the
Employee hereunder shall be binding upon and enforceable against the Employee
and the Employee’s successors.

 

9.3          Notices. All notice, requests, and other communications from any of
the parties hereto to another shall be in writing and shall be considered to
have been fully given or served if personally delivered, sent by facsimile, sent
by national overnight delivery service, or sent by first class, certified or
registered mail, return receipt requested, postage prepaid, to the party at the
party’s or its address as provided below, or to such other addresses such party
may hereinafter designate by written notice to the other parties: (a) if to the
Company, to Sajan, Inc., 625 Whitetail Blvd., River Falls, WI 54022, Attention:
Board of Directors, or (b) if to the Employee, to the address last shown for the
Employee in the records of the Company. Such notice shall be deemed to be
received when delivered if delivered personally, upon receipt of electronic sent
confirmation (or other confirmation of receipt) if sent by facsimile, the next
business day if sent by a national overnight delivery service, or three (3)
business days after the date mailed if sent by certified or registered mail. Any
notice of any change in the Employee’s address shall be given in the manner set
forth above. Whenever the giving of notice is required, the giving of such
notice may be waived in writing by the party entitled to receive such notice.

 

9.4          Governing Law; Jurisdiction. This Agreement, and the legal
relations between the parties, shall be governed by, and construed in accordance
with, the laws of the State of Minnesota without regard to such state’s
conflicts or choice of law provisions. The parties consent to jurisdiction of
the courts of such state and/or its Federal District Courts, and agree that
venue is proper in Hennepin County for those matters not subject to arbitration.

 

9.5          Entire Agreement; Amendment. This Agreement constitutes the entire
agreement, and supersedes all other prior and contemporaneous agreements and
undertaking, both written and oral, between the parties hereto relating to the
subject matter hereof. There are no representations, warranties, covenants,
statements, conditions, terms of obligations other than those contained herein
or relating to the subject matter hereof. No amendments or modifications to or
variations of this Agreement shall be deemed valid unless in writing and
executed by the Employee and the Company.

 



6

 

 

9.6          Meanings of Pronouns; Singular and Plural Words. All pronouns used
in this Agreement shall be deemed to refer to the masculine, feminine, neuter,
singular and plural, as the identity of the person to which or to whom reference
is made may require. Unless the context in which any word is used shall clearly
indicate to the contrary, words used in the singular shall include the plural,
and words used in the plural shall include the singular.

 

9.7          Interpretation. When a reference is made in this Agreement to
Sections or Subsections such reference shall be to a Section or Subsection of
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.”

 

9.8          Benefit. This Agreement shall inure to the benefit of and be
enforceable by the Employee or by the Employee’s personal and legal
representatives, executors, administrators, heirs, devisees and legatees.

 

9.9          No Waiver. No delay on the part of either party in exercising any
right hereunder shall operate as a waiver of such right, nor shall any waiver,
express or implied, by either party of any right hereunder, or of any failure to
perform hereunder or breach hereof by either party, constitute or be deemed to
constitute a waiver of any other failure to perform hereunder or breach hereof
by either party, whether of a similar or dissimilar nature thereto.

 

9.10          Attorneys’ Fees. If any litigation shall ensue between the parties
concerning the interpretation of or performance under this Agreement, the
prevailing party shall recover from the non-prevailing party its reasonable
hourly attorneys’ fees and other expenses, if and to the extent fixed by the
court.

 

9.11          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
counterparts shall together constitute one and the same instrument.

 

9.12          Headings. The headings used in this Agreement are for the
convenience of the parties and shall not be deemed to be a part of this
Agreement.

 

9.13          ADVICE OF COUNSEL. THE EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, THE EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND THE EMPLOYEE HAS READ AND UNDERSTANDS ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

 

(Remainder of Page Intentionally Left Blank)

7

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement on the day and year first written above.

 



 

  SAJAN, INC.       /s/ Shannon Zimmerman     By: Shannon Zimmerman   Its: CEO  
        /s/ Thomas P. Skiba     Thomas P. Skiba, An Individual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature Page to Sajan, Inc. Employment Agreement)



8

 

Exhibit A

 

See attached.

 

 

 

 

 

9

 

CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

 

THIS CONFIDENTIALITY AND NONCOMPETE AGREEMENT is made and entered into as of the
29th day of August 2013, by and between SAJAN, INC., a Delaware corporation (the
“Company”), and THOMAS P. SKIBA (the “Employee”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Employee on a full-time basis; the
Employee desires to be employed by the Company on a full-time basis; such
employment is conditioned upon the Employee’s execution of this Confidentiality
and Noncompete Agreement (the “Restrictive Covenants Agreement”) before the
Employee begins employment on behalf of the Company, all on the terms and
subject to the conditions herein contained; and

 

WHEREAS, the Company has devoted substantial time and expense to the marketing
of its products and services; and

 

WHEREAS, both the Company and the Employee acknowledge that the Company’s trade
secrets and proprietary information are critical assets of the Company, the
confidentiality of which is to be maintained at all times and used only for
furthering the conduct of the business of the Company; and

 

WHEREAS, the Employee acknowledges the need for, and the reasonableness of, the
restrictions on competition, the disclosure of confidential information, and all
other terms contained in this Restrictive Covenants Agreement; and

 

WHEREAS, the Employee agrees that this Restrictive Covenants Agreement is
supported by adequate consideration.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties agree as follows:

 

1.Disclosure of Confidential Information.

 

a.Definition of Confidential Information. For purposes of this Restrictive
Covenants Agreement, “Confidential Information” means any information that is
not generally known to the public that relates to the existing or reasonably
foreseeable business of the Company which has been expressly or implicitly
protected by the Company or which, from all of the circumstances, the Employee
knows or has reason to know that the Company intends or expects the secrecy of
such information to be maintained. Confidential Information includes, but is not
limited to, information contained in or relating to the development plans or
proposals, marketing plans or proposals, strategies, financial statements,
budgets, pricing formulas, customer and supplier information, employee
information and other proprietary information of the Company, whether written,
oral or communicated in another type of medium, whether disclosed directly or
indirectly, whether disclosed prior to or after the date of this Restrictive
Covenants Agreement, whether originals or copies and whether or not legal
protection has been obtained or sought under applicable law. The Employee shall
treat all such information as Confidential Information regardless of its source
and whether or not marked as confidential.

 



 

 

 



b.Technology. The Employee recognizes that the Company is engaged in the
business of developing proprietary translation, packaging and other technologies
(hereinafter the “Technology”), and that such Technology is intended to be kept
in strict confidence by the Company. The Employee is aware that the Technology
and its confidentiality are vital to the Company’s success. The Employee further
understands that the success of the Company depends, to a great extent, on its
ability to protect its Confidential Information, including that comprising the
Technology, from unauthorized disclosure, use or publication. Inasmuch as the
Employee will gain knowledge of or have access to the Confidential Information
about the Technology, in whole or in part, in the course of employment, the
Employee acknowledges that the Company is and will be entrusting the Employee
with this valuable information. The Employee understands that the Company is
engaged in a continuous program of research, development, production and
marketing of its present and future products, and the enhancement of its
Technology. The Employee further understands that, as an essential part of the
Employee’s employment by the Company, the Employee is expected to make new
contributions to the Company.

 

c.The Employee Shall Not Disclose Confidential Information. The Employee will
not, during the term of the Employee’s employment, except in conjunction with
his duties while employed, or following the termination of the Employee’s
employment with the Company, directly or indirectly, use, show, display,
release, discuss, communicate, divulge or otherwise disclose Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, without the prior written consent or
authorization of a duly authorized officer of the Company. This covenant and
restriction shall continue to be binding upon the Employee after termination of
employment, and is an independent covenant.

 

d.Title. All documents or other tangible or intangible property relating in any
way to the business of the Company which are conceived or generated by the
Employee in performing his duties for the Company or come into the Employee’s
possession in performing his duties during the employment period shall be and
remain the exclusive property of the Company. At termination or whenever
requested to do so by the Company, the Employee agrees to return all such
documents, and tangible and intangible property, and all copies thereof,
including, but not limited to, all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables, magnetic
tapes, computer files or disks, calculations or copies thereof, which are the
property of the Company or which relate in any way to the business, customers,
products, practices or techniques of the Company, and all other property of the
Company, including, but not limited to, all documents.

 

 



-2-

 

 

e.Compelled Disclosure. In the event a third party seeks to compel disclosure of
Confidential Information by the Employee by judicial or administrative process,
the Employee shall promptly notify the President of the Company of such
occurrence and furnish to the President a copy of the demand, summons, subpoena
or other process served upon the Employee to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Employee’s
cooperation, defense of such disclosure demand. In the event that the Company
refuses to contest such third party disclosure demand under judicial or
administrative process, or if a final judicial order is issued compelling
disclosure of Confidential Information by the Employee, the Employee shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order without violating his obligations
under this Restrictive Covenants Agreement.

 

2.Employee Representations and Warranties.

 

a.The Employee represents and warrants that performance of his duties for the
Company and his obligations under the terms of this Restrictive Covenants
Agreement and his Employment Agreement do not and will not cause the Employee to
breach any agreement, commitment or understanding the Employee has with any
other party, whether formal or informal, to assign to such other party
inventions the Employee may hereafter make, or to keep in confidence proprietary
information of such other party which the Employee acquired or learned prior to
the Employee’s employment by the Company.

 

b.The Employee represents and warrants that the Employee has not brought and
will not bring to the Company, or use for the benefit of the Company, any
materials and/or documents of a former employer (which, for purposes of this
Section, shall also include persons, firms, corporations and other entities for
which the Employee has acted as an independent contractor or consultant) that
are not generally available to the public or to the trade, unless the Employee
has obtained written authorization from any such former employer permitting the
Employee to retain and use said materials and/or documents. With respect to any
materials and/or documents that the Employee may bring to the Company for use in
the course of the Employee’s employment, the Employee hereby further represents
and warrants that the Employee’s use (or the Company’s use) of such materials
and/or documents will not violate the intellectual property rights of any former
employer of the Employee, or any other party.

 

-3-

 



 

3.Company Ownership of Intellectual Property.

 

a.The Employee hereby agrees to disclose promptly to the Company (or any persons
designated by it) all developments, designs, creations, improvements, original
works of authorship, formulas, processes, know-how, techniques and/or
inventions, hereinafter referred to collectively as “Inventions”) (i) which are
made or conceived or reduced to practice by the Employee, either alone or
jointly with others, in performing his duties during the period of the
Employee’s employment, by the Company or which are reduced to practice during
the period of twelve (12) months following the termination of the Employee’s
employment, that relate to or are useful in the present or future business of
the Company; or (ii) which result from tasks assigned the Employee by the
Company, or from the Employee’s use of the premises or other resources owned,
leased or contracted by the Company.

 

b.The Employee agrees that all such Inventions which the Company in its sole
discretion determines to be related to or useful in its business or its research
or development, or which result from work performed by the Employee for the
Company, shall be the sole and exclusive property of the Company and its
assigns, and the Company and its assigns shall have the right to use and/or to
apply for patents, copyrights or other statutory or common law protections for
such Inventions in any and all countries. The Employee further agrees to assist
the Company in every proper way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries. To that end, the
Employee will execute all documents for use in applying for and obtaining such
patents, copyrights and other statutory or common law protections therefor and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or to persons or entities designated by the Company. The
Employee’s obligations under this Subsection shall continue beyond the
termination of the Employee’s employment with the Company, but the Company shall
compensate the Employee at a reasonable rate after such termination for time
actually spent by the Employee at the Company’s request in providing such
assistance.

 

c.The Employee hereby acknowledges that all original works of authorship which
are made by the Employee (solely or jointly with others) within the scope of the
Employee’s employment which are protectable by copyright are “works for hire,”
as that term is defined in the United States Copyright Act (17 USCA, Section
101).

 



-4-

 

 

d.Any provision in this Restrictive Covenants Agreement requiring the Employee
to assign the Employee’s rights in any Invention to the Company shall not apply
to any invention that is exempt under the provisions of Section 181.78 of the
Minnesota Statutes. The statute states that such assignment agreements do not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on the
Employee’s own time, and (1) which does not relate (a) directly to the business
of the Company or (b) to the Company’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
the Employee for the Company.

 

e.The Company shall execute the Invention Assignment Notice attached here to as
Exhibit 1 and incorporated herein by reference and the Employee shall
acknowledge receipt of such notice by executing the acknowledgment contained in
the Invention Assignment Notice.

 

f.In the event the Company is unable, after reasonable effort, to secure the
Employee’s signature on any document needed to apply for, obtain or enforce any
intellectual property rights relating to any Invention with respect to which the
Employee has made an inventive contribution, whether because of the Employee’s
unavailability, or the Employee’s physical or mental incapacity, or for any
other reason whatsoever, the Employee hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as the Employee’s agents
and attorneys-in-fact to act for and in the Employee’s behalf and stead solely
for and in connection with the execution and filing of any such document with
the same legal force and effect as if such acts were performed by the Employee.

 

4.Covenants Not to Solicit or Compete. The Employee and the Company agree that
the Company would be substantially harmed if the Employee competes with the
Company during or after termination of employment with the Company. Therefore,
in consideration of the offer of employment with the Company and the
compensation and benefits offered to him, the Employee agrees that:

 

a.During the Employee’s employment by the Company, the Employee agrees not to
plan or otherwise take any preliminary steps, either alone or in concert with
others, to set up or engage in any business enterprise that would be in
competition with the Company.

 

b.For a period of one (1) year after termination of the Employee’s employment,
the Employee will not accept any employment render services for or to any person
or entity which is competitive with the Company.

 



-5-

 

 

c.During the the Employee’s employment with the Company, and for one (1) year
immediately following the termination of such employment, the the Employee will
not, directly or indirectly, alone or in concert with others, induce or attempt
to induce for his benefit or that of any third party, any of the Company’s
employees, officers, suppliers consultants, independent contractors or vendors
who have held any such position or provided any goods or services to the Company
at any time during the twelve (12) months preceding the date of termination of
the employee’s employment, to terminate, breach, refrain from entering or
otherwise alter such person or organization’s relationship with or obligations
to the Company. Furthermore, the Employee may not hire nor contract with any
such employee, consultant, independent contractor or vendor during said twelve
(12) month period. The Employee understands that the above restraint is
necessary in order to reduce the risk that the Company’s Confidential
Information, including its Technology, will be disclosed to and/or used by its
competitors for their benefit or to its detriment.

 

d.The existence of any claim or cause of action by the Employee against the
Company shall not constitute a defense to, the enforcement of the Employee’s
obligations herein.

 

e.Nothing contained in this Restrictive Covenants Agreement shall be construed
to prevent the Employee from engaging in a lawful profession, trade or business
after the termination of the Employee’s employment with the Company. This
Restrictive Covenants Agreement shall be construed only as one which prohibits
the Employee from engaging in acts which are unfair to the Company, and which
are in violation of the confidence and trust reposed in the Employee by the
Company with respect to its intellectual property as described herein.

 

5.Remedies. The Employee acknowledges that irreparable injury will result to the
Company if the Employee violates and continues to violate any of his covenants
in paragraphs 1, 2, and 4 or the terms of this Restrictive Covenants Agreement
relating to its intellectual property, and that the Company cannot adequately
ascertain or quantify its damages or be compensated therefore by money damages.
The Employee hereby expressly agrees that the Company shall be entitled, in
addition to damages and any other remedies provided by law, to reimbursement
from the Employee of the Company’s reasonable attorneys’ fees and costs incurred
in successfully enforcing its rights under this Restrictive Covenants Agreement;
and further agrees to the entry by a court of an injunction or other equitable
remedy enjoining the Employee’s breach or threatened breach without the
necessity of proof of actual damages respecting any such violation by the
Employee.

 



-6-

 

 

a.Pre-existing Proprietary Inventions. The Employee has identified on Exhibit 2
attached hereto a complete list of all inventions or improvements which have
been made or conceived or first reduced to practice by the Employee alone or
jointly with others prior to the Employee’s employment by the Company and which
the Employee desires to exclude from the operation of this Restrictive Covenants
Agreement. If there is no such list on Exhibit 2, the Employee represents that
the Employee has made no such inventions or improvements at the time of signing
of this Restrictive Covenants Agreement.

 

b.Communication with Subsequent Employer. Upon the termination of the Employee’s
employment, the Employee hereby authorizes the Company to notify any other
party, including without limitation, the Employee’s future employers, future
partners and customers of the Company, of the existence of this Restrictive
Covenants Agreement, and the existence of the Employee’s covenants and
responsibilities with respect to the confidential and proprietary information
entrusted to the Employee hereunder.

 

c.Definitions. The term “Company” or “the Company” when used in this Restrictive
Covenants Agreement shall mean in addition to the Company, any affiliate of the
Company. The terms “affiliate” or “affiliates” when used in this Restrictive
Covenants Agreement shall mean any person that controls the Company, or is
controlled by the Company, or is under common control with the Company.

 

d.Entire Agreement; Modification. This Restrictive Covenants Agreement
constitutes the full and complete understanding and agreement of the parties
with respect to the terms contained herein and supersedes any prior
understanding or agreement between the parties relating to these terms. No
amendment, waiver or modification of any provision of this Restrictive Covenants
Agreement shall be binding unless made in writing and signed by the parties
hereto.

 

e.Assignment. The rights and benefits of the Company and its permitted assigns
under this Restrictive Covenants Agreement shall be fully assignable and
transferable to any other entity (subject to that entities’ assumption of the
obligations hereunder):

 

i.Which is an affiliate of the Company; or

 

ii.which is not an affiliate and with which the Company has merged or
consolidated, or to which it may have sold substantially all its assets in a
transaction in which it has assumed the liabilities of the Company under this
Restrictive Covenants Agreement;

 



-7-

 

 

And in the event of any such assignment or transfer, all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
successors and assigns of the Company. This Restrictive Covenants Agreement
shall not be assignable by the the Employee, but all obligations and Restrictive
Covenants Agreements of the Employee hereunder shall be binding upon and
enforceable against the Employee and the Employee’s personal representatives,
heirs, legatees and devisees.

 

f.Notices. To be effective, all notices, consents or other communications
required or permitted hereunder shall be in writing. A written notice or other
communication shall be deemed to have been given hereunder (i) if delivered by
hand, when the notifying party delivers such notice or other communication to
all other parties to this Restrictive Covenants Agreement, (ii) if delivered by
facsimile or overnight delivery service, on the first business day following the
date such notice or other communication is transmitted by facsimile or timely
delivered to the overnight courier, or (iii) if delivered by mail, on the third
business day following the date such notice or other communication is deposited
in the U.S. mail by certified or registered mail addressed to the other party.
Mailed or telecopied communications shall be directed as provided in the
Company’s records unless written notice of a change of address or facsimile
number has been given in writing in accordance with this Section.

 

g.Waiver. No waiver of any term, condition or covenant of this Restrictive
Covenants Agreement by a party shall be deemed to be a waiver of any subsequent
breaches of the same or other terms, covenants or conditions hereof by such
party.

 

h.Counterparts. This Restrictive Covenants Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute one instrument.

 

i.Construction and Severability. Whenever possible, each provision of this
Restrictive Covenants Agreement shall be interpreted in such manner as to be
effective or valid under applicable law, but if any provision of this
Restrictive Covenants Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Restrictive Covenants Agreement.

 

j.Applicable Law, Jurisdiction and Venue. This Restrictive Covenants Agreement,
and the legal relations between the parties, shall be governed by, and construed
in accordance with, the laws of the State of Minnesota without regard to such
state’s conflicts or choice of law provisions. The parties consent to
jurisdiction of the courts of this state and/or its Federal District Courts, and
agree that venue is proper in Hennepin County, for those matters not subject to
arbitration.

 



-8-

 

 

k.Arbitration. Except in the event of a breach or threatened breach by the
Employee of paragraphs 1 or 4 of this Restrictive Covenants Agreement, any
controversy or claim arising out of or relating to this Restrictive Covenants
Agreement or its breach shall only be settled by final and binding arbitration
in Minneapolis, Minnesota upon the request of either party. Such arbitration
shall proceed in accordance with the then-governing rules of the American
Arbitration Association (“AAA”) for Employment Dispute Resolutions or Commercial
Arbitration, at the option of the petitioner. Judgment upon the award rendered
may be entered and enforced in any court of competent jurisdiction. It is agreed
that the parties shall choose a single, neutral arbitration from among a panel
of not less then seven (7) proposed arbitrators and that the parties may have no
more than two (2) panels of arbitrators presented to them by the AAA. The
parties agree that they will share equally the fees of the arbitrator, and they
shall each be responsible for their own attorneys’ fees and costs and any filing
fee paid by them unless the arbitrator determines that one party shall pay a
greater portion of such costs and fees and states the justification therefore.

 

THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION WHICH DISCUSSES ARBITRATION.
THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE EMPLOYEE AGREES TO
SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL, RIGHT TO
PARTICIPATION IN CLASS OR GROUP LITIGATION, AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, CLAIMS OF DISCRIMINATION, RETALIATION,
WHISTLEBLOWING, AND PAYMENT OF WAGES AND BENEFITS.

 

l.Representation by Counsel; Interpretation. The Company and the Employee each
acknowledge that each party to this Restrictive Covenants Agreement has been, or
has had the opportunity to be, represented by counsel in connection with this
Restrictive Covenants Agreement and the matters contemplated by this Restrictive
Covenants Agreement. Accordingly, any rule of law or any legal decision that
would require interpretation of any claimed ambiguities in this Restrictive
Covenants Agreement against the party that drafted it has no application and is
expressly waived. The provisions of this Restrictive Covenants Agreement shall
be interpreted in a reasonable manner to affect the intent of the parties.

 



(Signature page follows)

 

-9-

 

 

Signature Page

 

 

IN WITNESS WHEREOF, the parties have executed this Confidentiality and
Noncompete Agreement effective as of the date set forth above.

 

 

EMPLOYEE NAME (PRINTED):   Thomas P. Skiba

 

/s/ Thomas P. Skiba  

 

 

 

 

COMPANY: Sajan, Inc.

 

By: /s/ Shannon Zimmerman         Title: Chief Executive Officer  

 

 

-10-

 

 

Exhibit 1

 

INVENTION ASSIGNMENT NOTICE

 

 

Mr./Ms.                          

 

You are notified that the employment Restrictive Covenants Agreement between you
and Sajan, Inc. (the “Company”) dated ____________ does not apply to any
invention that qualifies fully under the provisions of Minnesota Statutes
Section 181.78.

 

Inventions that are excluded under Minnesota Statutes Section 181.78 are
inventions for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on your own
time, and (1) which does not relate (a) directly to the business of the Company
or (b) to the Company’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by you for the
Company.

 

 





  COMPANY: Sajan, Inc.       By:             Title  

 

 

I acknowledge receiving a copy of this notice

 

Date: ____________, 20_____

 

 

         

 

-11-

 

 

Exhibit 2

 

PRE-EXISTING PROPRIETARY INVENTIONS

 

 

Name/Title of Proprietary Invention* Description of Proprietary Invention

 

 

 

 

 

 

 

 

 

 

 

 

* Note: If no Proprietary Inventions are listed above the Employee executing the
attached Confidentiality and Noncompete Agreement represents that none exist.

  



-12-

